J-A11038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: C.M.M., A          :    IN THE SUPERIOR COURT OF
 MINOR                                  :         PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: V.M., MOTHER                :
                                        :
                                        :
                                        :
                                        :    No. 1014 EDA 2021

                Appeal from the Order Entered April 23, 2021
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000264-2020,
                          CP-51-DP-0002011-2017


BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                         FILED JULY 20, 2022

     V.M. (“Mother”) appeals from the orders changing the permanency goal

of C.M.M. (“Child”) to adoption and terminating Mother’s parental rights to

Child. We remand for Mother to file corrected notices of appeal.

     This appeal returns to us after remand from the Pennsylvania Supreme

Court. When the case originally came before us, we issued a Rule to Show

Cause as to why the appeal should not be quashed pursuant to Pennsylvania

Rule of Appellate Procedure 341(a) and Commonwealth v. Walker, 185

A.3d 969 (Pa. 2018), due to Mother’s “[f]iling one appeal from two separate

trial court docket numbers.” Order, 6/11/21 (per curiam). Receiving no

response from Mother, we quashed the appeal sua sponte. Mother appealed,

and the Supreme Court vacated our order and remanded the case “for

reconsideration in light of Commonwealth v. Young, 265 A.3d 462, 477-78
J-A11038-22



(Pa. 2021),” which had been decided in the interim. Int. of C.M.M., 272 A.3d

953 (Pa. 2022) (order, Feb. 8, 2022).

      In Young, the Commonwealth filed two notices of appeal, relating to

two separate defendants. 265 A.3d at 464. Each notice of appeal referenced

the three docket numbers pertaining to that defendant. Id. The filing clerk

“made two photocopies of the notice of appeal and filed three identical notices,

one under each of the three docket numbers, for each defendant.” Id. at 476.

The Supreme Court held that the inclusion of the additional docket numbers

on each separately filed notice of appeal did not require quashal. Id. It stated,

      Rule 341 requires that when a single order resolves issues arising
      on more than one docket, separate notices of appeal must be filed
      from that order at each docket; but, where a timely appeal is
      erroneously filed at only one docket, Rule 902 permits the
      appellate court, in its discretion, to allow correction of the error,
      where appropriate.

Id. at 477. It remanded the cases for this Court to reconsider whether to allow

the Commonwealth to file distinct notices of appeal on each docket. Id. at

477-78.

      Prior to the Young decision, this Court had already sanctioned the

inclusion of additional docket numbers on a notice of appeal, provided that a

distinct notice was filed on each docket. See Commonwealth v. Johnson,

236 A.3d 1141, 1148 (Pa.Super. 2020) (en banc), appeal denied, 242 A.3d




                                      -2-
J-A11038-22



304 (Pa. 2020); see also Young, 265 A.3d at 469 (discussing Johnson).1

Decisions of this Court after Young have applied Young and Rule 902 to allow

appellants to correct failures to comply with Rule 341’s directive to file a

separate notice of appeal on each docket. See, e.g., In re B.G.M., No. 1305

MDA 2021, 2022 WL 730468 (Pa.Super. 2022) (unpublished memorandum).

       Here, the trial court issued two final orders: one on the dependency

docket, changing Child’s placement goal to adoption, and another on the

adoption docket, terminating Mother’s parental rights to Child. Mother

submitted a single notice of appeal referencing both docket numbers and both

orders. Identical copies of the notice were filed on the dependency docket and

the adoption docket.

       This is not a case, therefore, where a single trial court order disposed of

issues across multiple dockets and the appellant filed a single notice of appeal,

listing all the docket numbers, on just one docket. Moreover, pursuant to

Young, we have discretion under Rule 902 to permit Mother to correct her

notices of appeal. We will exercise our discretion to allow her to do so.

       Mother shall have leave to file a corrected notice of appeal at each

separate trial court docket within 10 days of the date of this Memorandum.

Mother’s failure to file corrected notices of appeal will result in quashal. If

Mother files corrected notices of appeal, the trial court shall transmit them to

____________________________________________


1 This Court has continued to implement Johnson following Young. See
Commonwealth v. Price, No. 1666 MDA 2021, 2022 WL 1836261, at *4 n.4
(Pa.Super. June 3, 2022) (unpublished memorandum).

                                           -3-
J-A11038-22



this Court in a supplemental record within 20 days of the date of this

Memorandum.

     Case remanded with instructions. Panel jurisdiction retained.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/20/2022




                                   -4-